213 Ga. 460 (1957)
99 S.E.2d 905
MILLER et al.
v.
COLEMAN et al.
19759.
Supreme Court of Georgia.
Submitted July 8, 1957.
Decided September 6, 1957.
Shelby Myrick, Ralph L. Crawford, for plaintiffs in error.
Frank S. Cheatham, Jr., contra.
HEAD, Justice.
1. "If a judgment or decree is erroneous or illegal, direct exception should be taken to it at the proper time." Barber v. Barber, 157 Ga. 188 (1) (121 S.E. 317); City of Atlanta v. Carroll, 194 Ga. 172 (3) (21 S.E.2d 86).
2. A bill of exceptions to the final judgment rendered upon the trial of a case must be tendered within 30 days from the date *461 of such final judgment. Ga. L. 1953, Nov.-Dec. Sess., pp. 279, 280 (Code, Ann., § 6-902).
3. "A judgment of a trial court, which after a writ of error stands unreversed, or to which no exception has been taken, is the law of the case." Palmer v. Jackson, 188 Ga. 336, 338 (4 S.E.2d 28); Ballard v. Harmon, 202 Ga. 603, 605 (44 S.E.2d 260).
4. In the present case the motion was not one to vacate or set aside the decree (see Code § 3-702), but was a motion to "amend" after the time for excepting thereto had expired. The motion to amend was therefore properly denied.
Judgment affirmed. All the Justices concur.